DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-2, 5-6, 10, 12 and 14-16 are rejected because the claims contains subject matter, “unusual data”, which is neither defined nor described in the specification. It is “unusual data” or why the data is unusual or what makes the data unusual.  For examination purposes, it is assumed that “unusual data” is any data that is not stable and therefore fluctuating or noisy data.

Claims 1 and 16 are further rejected because “sub-run” is neither defined nor described in the specification. For examination purposes, it is assumed that “sub-run” is some sort of measuring operation/step performed to collect data on light scatterings from particles.

Claims 3-4, 7-9, 11, 13 and 17 -20 are rejected because they are dependent on claim 1 or claim 16 or an intermediate claim that has been rejected for reasons stated above, and by virtue of their dependency on claim 1 or claim 16 or an intermediate claim, they have all the deficiencies of their respective parent claims inherent in them.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-2, 5-6, 10, 12 and 14-16 are rejected because it is not clear what “unusual data” and “sub-run” represents because they are neither defined nor described as to what they are. The lack of clarity due to the above deficiency has made the claims vague and indefinite.

Claims 3-4, 7-9, 11, 13 and 17 -20 are rejected because they are dependent on claim 1 or claim 16 or an intermediate claim that has been rejected for reasons stated above, and by virtue of their dependency on claim 1 or claim 16 or an intermediate claim, they have all the deficiencies of their respective parent claims inherent in them.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Trainer (US 2007/0206203).
Claim 1 is rejected because Trainer teaches of a method of characterizing particles in a sample (see Title; abstract), comprising: illuminating the sample in a sample cell with a light beam (see paragraph [0004]), so as to produce scattered light by the interaction of the light beam with the sample (see paragraph [0004]); obtaining a time series of measurements of the scattered light (see “the digitized signal samples collected from the particle dispersion consist of a group of data sets, which are collected sequentially. Each data set consists of a group of sequential digitized samples of the signal” in paragraph [0078]); determining, from the time series of measurements, which measurements include unusual data (see fluctuating signal/data in paragraphs [0098] and [0099]), wherein determining which measurements include unusual data (fluctuating signal/data) comprises dividing the time series up into a plurality of shorter sub-runs (see group of sequential digitized samples in paragraph [0078]), performing a correlation on each sub-run (see reference to correlation in paragraph [0120]), and then determining which of the sub-runs comprise unusual data; determining a particle characteristic from the time series of measurements, including correcting for unusual data, comprising excluding, or analysing separately, sub-runs including unusual data (see reference to correcting each data set in paragraph [0078]).  

Claim 3 is rejected for the same reasons of rejection of claim 1 and because Trainer teaches of determining a particle characteristic comprising determining a particle size distribution (see paragraphs [0074], [0086] and [0093]).

Claim 4 is rejected for the same reasons of rejection of claim 3 and because Trainer teaches of determining a particle size distribution comprises performing a 

Claim 16 is rejected for the same reasons of rejection of claim 1 because it is directed to an apparatus for implementing the method of claim 1 and comprises limitations that similar to that of claim 1.
Claim 17 is rejected for the same reasons of rejection of claim 1 and because Trainer teaches of detector comprising a photon counting detector (see paragraph [209]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trainer (US 2007/0206203).
Claims 6 and 8 are rejected for the same reasons of rejection of claim 1 and because Trainer teaches of evaluating a parameter for each sub-run, and comparing the parameter with a threshold value (see paragraphs [0127] and [0147]).  In view of Trainer’s teachings, it would have taken only routine skill to determine which of the sub-runs comprise unusual data, and to derive threshold value from a distribution of the parameter values calculated from each sub-run, for one of ordinary skill in the art at the time the invention was made.

Claim 7 is rejected for the same reasons of rejection of claim 1 and because Trainer teaches of selecting intensity parameter (see paragraphs [0149] and [0154]).

Claims 9-15 and 17-20 are rejected for the same reasons of rejection of claims 1 and 16, and additionally in view of Trainer’s teachings of determining particle size distribution, it would have taken only routine skill for one of ordinary skill in the art at the time the invention was made to include the features claimed in claims 9-15 and 17-20 to Trainer’s method and apparatus.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Allowable Subject Matter
Claims 2 and 5 are objected to because they are dependent on a rejected base claim, but would be allowable if said rejections can be overcome.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886